Citation Nr: 1117941	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to January 1996.  She also appears to have had subsequent service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

The Board remanded the case for further development in January 1997 and September 2009.  That development was completed, and the case has since been returned for appellate review.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for fibromyalgia; however, during the pendency of the appeal, the RO granted that benefit in an October 2010 rating decision. Accordingly, the issue of entitlement to service connection for fibromyalgia no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The Veteran was afforded a VA examination in September 2010 in connection with her claim for service connection for a psychiatric disorder.  The examiner reviewed the claims file and performed a physical examination after which she diagnosed the Veteran with PTSD, alcohol abuse in sustained partial remission, and amphetamine abuse in sustained full remission.  She stated that the Veteran's PTSD appeared to have originated prior to her military service as a result of childhood trauma and that the substance abuse later developed as a coping mechanism.  In so doing, the examiner commented that her opinion regarding the onset of PTSD was based on the Veteran's report of seeing a private provider in 1990 for mental health difficulties.  The examiner also commented that the symptoms appeared to have increased during the Veteran's military service as a result of military sexual trauma in 1994.  Therefore, she concluded that the Veteran's PTSD was at least as likely as not aggravated by military sexual trauma 

Nevertheless, the Board notes that the September 2010 VA examiner's opinion appears to have been based on an in-service stressor that has not been verified.  The Veteran told her that she had been sexually assaulted in 1994, but there is no indication that the RO has conceded that stressor.  Nor did the examiner address whether the Veteran's behavior in service was indicative of an assault or whether there was other evidence corroborating the alleged stressor. 

The Veteran had told the examiner that she received the standard military awards and medals.  Indeed, her service personnel records show that that she voluntarily extended her enlistment for two months in August 1995, which would have been subsequent to the alleged assault in 1994.  A November 1995 report also documented her award of a Mechanic's Badge based on competent job performance, and a July 1997 academic evaluation report showed that she had achieved course standards and satisfactorily completed all tasks for the automated logistic specialist.  She also received the Army Achievement Medal in September 1999 for outstanding performance as part of the maintenance section during annual training while in the Army Reserve.  

Nevertheless, the examiner did note that the Veteran had reported having increased alcohol use in service and "demerits."  She also indicated that she used drugs during her period of service.  The Board notes that there does not appear to be any documentation of disciplinary actions, such as reprimands or a court martial.  An October 1995 counseling form noted that the Veteran's job performance was average and that she was a very hard worker.  However, she was advised at that time that she needed to focus more on her work instead of what people thought of her.  The Veteran's quality of work was documented as slowly decreasing due to the fact that she let her emotions affect her work.  

The Board notes that, if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3); See alsoPatton v. West, 12 Vet. App. 272 (1999),

It is unclear as to whether the September 2010 VA examiner assumed that the alleged assault  in service had been verified or whether she had found that the Veteran's reported behavior changes and/or counseling records provided sufficient evidence of the assault.  The Board notes that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that a clarifying medical opinion is necessary.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should refer the Veteran's claims folder to the September 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any psychiatric disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records, post-service medical records, and assertions.

In rendering his or her opinions, the examiner should address whether the Veteran had any behavior changes in service that were indicative of a psychiatric disorder or personal assault at that time.  

If the September 2010 VA examiner is available, she should state whether she assumed that the alleged assault  in service had been verified or whether she had found that the Veteran's reported behavior changes and/or counseling records provided sufficient evidence of the assault.  

If the September 2010 VA examiner is unavailable, another suitably qualified examiner should render the following opinions:  

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified, the examiner should state whether the disorder preexisted the Veteran's military service. If so, he or she should state whether the preexisting disorder(s) worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If any psychiatric disorder other than PTSD did not preexist service, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

Regarding PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or he or she determines that a personal assault occurred in service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


